Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-4, 6-18, 20-28 and 33-34 is indicated because the prior art of record does not show or suggest a coupling portion configured to connect the interior antenna to the exterior antenna through a hole in a wall of the cooking appliance for wirelessly retransmitting wireless signals received by the wireless signal repeater, wherein the coupling portion includes an outer shell that surrounds a wire electrically connecting the exterior antenna and the interior antenna as recited in claims 1-4, 6-14;  a coupling portion configured to connect the interior antenna with the exterior antenna, wherein the coupling portion is further configured to electrically transmit signals between the 4Attorney Docket No.: APL-00200 interior antenna and the exterior antenna, and wherein the coupling portion includes an outer shell that surrounds a wire electrically connecting the exterior antenna and the interior antenna as recited in claims 15-18, 20-28; at least one magnet for affixing at least one of the exterior antenna and the interior antenna to the cooking appliance and 7Attorney Docket No.: APL-00200 a coupling portion configured to connect the interior antenna to the exterior antenna through a hole in a wall of the cooking appliance for wirelessly retransmitting wireless signals received by the wireless signal repeater as recited in claim 33; and a reflector located over the exterior antenna for redirecting wireless signals to or from the exterior antenna and a coupling portion configured to connect the interior antenna to the exterior antenna .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 14, 2021